DETAILED ACTION
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: low carbon steel with a carbon content ranging from 0.05 to 0.3% (claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tullo (US Pat. No. 10,046,909 B2).
In regards to claim 1, Tullo teaches a load rail (90, Fig. 25) comprising rolled legs (i.e.; the sidewalls) for a commercial waste container comprising a front and rear comprising: an endcap (62, Fig. 25), wherein the load rail extends substantially the entire length or substantially the entire width of the commercial waste container (Col 7, Lines 66-67 to Col 7, Lines 1-13).
Tullo does not particularly teach a low carbon steel with a carbon content ranging from 0.05 to 0.3%.  However, Tullo teaches the use of steel for rails in the background of the invention (e.g.; see Col 1, Lines 61-63).  Furthermore, steel having a carbon content between 0.05 to 0.3% is known in the art as low carbon steel.  "[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to choose a low carbon steel with a carbon content ranging from 0.05 to 0.3% for the load rail.  The motivation would have been for the purpose of using a readily known material in the art that has sufficient strength to support the waste container without collapsing or deforming under the weight of the waste container, since Tullo recognizes the use of steel in the field of art.
In regards to claim 2, Tullo teaches the endcap (62) is U-shaped (i.e.; defined by trough 65) and joggled to the rail (Col 8, Lines 30-33).
In regards to claim 3, Tullo teaches the end cap (62) varies in length to connect to a front or rear of the commercial waste container (e.g.; the base can be configured to extend along a substantial length of the box tube; Col 8, Lines 42-44).
In regards to claim 4, Tullo teaches the rolled legs (i.e. the side walls of 90) of the rail increase the surface area of the commercial waste container (i.e.; there is additional surface area defined by the legs).
In regards to claims 5 and 6, Tullo teaches a commercial waste container (60) comprising two load rails of claim 1 (see Fig. 23) (claim 5).  Furthermore, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to include three load rails (claim 6).  The motivation would have been for the purpose of increasing the number of support load points on the bottom of the waste container with predictable results.
In regards to claim 7, Tullo teaches the endcap (62) is U-shaped (i.e.; defined by trough 65).
Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.  Applicant’s arguments make reference to dumpster pads that are sized to have a larger surface area than the wheels or supports of an existing dumpster but significantly smaller than a length of width of an entire dumpster, for example as shown in Figs. 6-10.  However, the examiner is using the teachings of the alternate embodiment illustrated in Fig. 25, which has a load rail (tube member 90) that extends substantially the entire length or substantially the entire width of the commercial waste container (Col 8, Lines 4-9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631